McDevitt, P. J.,
On July 9, 1964, defendant, Union Paving Company, filed interrogatories directed to additional defendant, General Motors Corporation. On July 14,1964, General Motors Corporation filed objections to the interrogatories. These objections were never served upon Union Paving Company or its counsel.
On September 8, 1965, General Motors placed its objections on the argument list for September 30,1965. At oral argument, it was conceded that these objections had not been served upon Union Paving Company or its counsel.
Pennsylvania Rule of Civil Procedure 4005(b) provides that “Within ten (10) days after service of interrogatories a party may file and serve written objections thereto. Answers to interrogatories to which objections are made shall be deferred until the objections are decided”. (Italics supplied.) Thus, the requirement of *488this rule is that the objections, to be timely, must be filed and served within the 10-days period-.. Failure to abide by this rule waives any objection to the interrogatories as filed: 4 Goodrich/Am. §4005 (b) — 1. Goodrich suggests that there is a waiver only as to form of the questions asked and tardiness.of the interrogatories; however, he does so on the basis that the party to whom the interrogatories were addressed may file for a protective order: Goodrich-Amram, ibid. However that may be, General Motors did not list its objections for argument until after more than a year had passed from the date of filing, and, furthermore, this is not a motion for a protective order. Objections which are not filed and served within 10 days from date of service of the interrogatories are waived: see Construction of Vine Street Extension, Í8 D. & C. 2d 115 (1959).
Order
Now, February 15,1966, it is ordered that additional defendant General Motors Corporation’s objections to defendant Union Paving Company’s interrogatories are dismissed.